Citation Nr: 0840675	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an effective date earlier than December 
19, 2005, for an award of service connection for 
gastroesophageal reflux disease (GERD), to include whether 
there was clear and unmistakable error (CUE) in a June 1987 
rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota.

The Board notes that the RO received a communication from the 
veteran on August 21, 2006.  In this letter, the veteran 
stated that he was replying to VA's letter from earlier that 
same month regarding the "acceptance of my claim for gastric 
reflux."  The veteran asked to have this letter considered 
as a request for "back pay" to the date of his original 
claim in the mid-1980s.  See also Letter from the veteran, 
received August 23, 2006 (requesting an earlier effective 
date, to the mid-1980s, for his service-connected GERD).  
These letters were received within one year of notice of the 
August 2006 rating decision that granted service connection 
for GERD.  The Board also notes that the RO received a 
communication from the veteran's representative on February 
2, 2007 requesting reconsideration of the August 14, 2006 
rating decision concerning service connection for a chronic 
disability of the lower back.  This letter was also received 
within one year of notice of the August 2006 rating decision 
that denied reopening the veteran's service connection claim 
for a low back disability.  

By resolving all doubt in the veteran's favor, the Board 
construes the August 21, 2006 and the February 2, 2007 
letters each as a notice of disagreement with regard to the 
August 2006 rating decision and not as new claims.  
38 U.S.C.A. § 5107(b) (West 2002); see 38 C.F.R. § 20.201; 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting 
that VA must liberally construe all documents filed by a 
claimant]).  The veteran's VA Form 9, Appeal to the Board of 
Veterans Appeals, was received within 60 days of issuance of 
the Statement of the Case (SOC) in July 2007.  See 38 C.F.R. 
§ 20.302 (2008).  Therefore, the August 2006 rating decision 
is currently on appeal before the Board.

The Board notes that the RO denied the veteran's CUE claim 
(as reflected in the July 2007 SOC) regarding a June 1987 
rating decision that denied service connection for a stomach 
disorder.  A claim of CUE is related to a claim for an 
earlier effective date, and both issues are, therefore, 
before the Board.  See Crippen v. Brown, 9 Vet. App. 413, 420 
(1996) (noting that an appellant reasonably raised claim for 
CUE with the requisite specificity because he argued for an 
earlier effective date asserting that evidence compelling a 
grant of service connection was of record at the time of the 
prior final rating decisions), citing Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (noting that a claim for an earlier 
effective date was claim of CUE in final RO decision 
disallowing claim); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) (stating that to be awarded earlier effective date, 
veteran must show CUE in RO decision disallowing higher 
rating).  Accordingly, this issue on appeal has been 
recharacterized as indicated on the title page of this 
decision.

In August 2007, a local RO hearing was held and a transcript 
of that hearing is of record.  In July 2008, the appellant 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is also of record.  The veteran submitted additional written 
evidence at the Board hearing with a written waiver of RO 
consideration, which was signed by the veteran and has been 
associated with the claims file.


FINDING OF FACT

On November 17, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


